J-S79013-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                        Appellee

                   v.

SETH STEINMAN

                        Appellant                   No. 150 EDA 2016


             Appeal from the PCRA Order December 17, 2015
           In the Court of Common Pleas of Philadelphia County
           Criminal Division at No(s): CP-51-CR-1006661-2000


BEFORE: GANTMAN, P.J., MOULTON, J., and MUSMANNO, J.

JUDGMENT ORDER BY GANTMAN, P.J.:                FILED OCTOBER 18, 2016

     Appellant, Seth Steinman, appeals pro se from the order entered in

the Philadelphia County Court of Common Pleas, which dismissed his serial

petition filed under the Post Conviction Relief Act (“PCRA”), at 42 Pa.C.S.A.

§§ 9541-9546. On April 19, 2004, a jury convicted Appellant of rape, sexual

assault, and simple assault.   The court sentenced Appellant on May 19,

2005, to an aggregate term of 10½-22 years’ imprisonment.         This Court

affirmed the judgment of sentence on November 15, 2006, and our Supreme

Court denied allowance of appeal on May 24, 2007. See Commonwealth

v. Steinman, 915 A.2d 150 (Pa.Super. 2006), appeal denied, 592 Pa. 766,

923 A.2d 1174 (2007). Appellant sought no further review. Instead, on July

20, 2007, Appellant timely filed his first PCRA petition, which the court

denied on June 17, 2008.    This Court affirmed on May 19, 2009, and our
J-S79013-16


Supreme Court denied allowance of appeal on December 1, 2009.              See

Commonwealth v. Steinman, 976 A.2d 1216 (Pa.Super. 2009), appeal

denied, 603 Pa. 709, 985 A.2d 219 (2009).        On May 31, 2012, Appellant

filed the current, serial pro se PCRA petition. The court issued Pa.R.Crim.P.

907 notice on May 21, 2013; Appellant responded pro se on July 11, 2014.

The court dismissed Appellant’s petition as untimely on December 17, 2015.

On December 31, 2015, Appellant timely filed a pro se notice of appeal. No

Rule 1925(b) statement was ordered or filed.

      The timeliness of a PCRA petition is a jurisdictional requisite.

Commonwealth v. Turner, 73 A.3d 1283 (Pa.Super. 2013), appeal denied,

625 Pa. 649, 91 A.3d 162 (2014). A PCRA petition must be filed within one

year of the date the underlying judgment becomes final.         42 Pa.C.S.A. §

9545(b)(1). A judgment is deemed final at the conclusion of direct review or

at the expiration of time for seeking review.     42 Pa.C.S.A. § 9545(b)(3).

The three statutory exceptions to the PCRA’s timeliness provisions allow for

very limited circumstances under which the late filing of a petition will be

excused; and a petitioner asserting a timeliness exception must file a

petition within 60 days of the date the claim could have been presented.

See 42 Pa.C.S.A. § 9545(b)(1-2).          Instantly, Appellant’s judgment of

sentence became final on August 22, 2007, upon expiration of the time to

file a petition for writ of certiorari with the United States Supreme Court.

See U.S.Sup.Ct.R. 13 (allowing 90 days to file petition for writ of certiorari).


                                     -2-
J-S79013-16


Appellant filed the current petition on May 31, 2012, which is patently

untimely. See 42 Pa.C.S.A. § 9545(b)(1). Appellant now purports to invoke

the “new constitutional right” exception to the PCRA’s time bar under

Section 9545(b)(1)(iii), claiming Lafler v. Cooper, ___ U.S. ___, 132 S.Ct.

1376, 182 L.Ed.2d 398 (2012) and Missouri v. Frye, ___ U.S. ___, 132

S.Ct. 1399, 182 L.Ed.2d 379 (2012), both decided on March 21, 2012, set

forth newly recognized constitutional rights, related to the ineffective

assistance of counsel, and held them to apply retroactively on collateral

review.1 Appellant contends he learned about the Lafler and Frye decisions

on April 17, 2012, after reading an article in the Pennsylvania Law Weekly

and insists he timely filed his PCRA petition within 60 days of reading that

article.   Assuming Appellant even satisfied the 60-day rule, this Court has

specifically held that neither Lafler nor Frye created a new constitutional

right. See Commonwealth v. Feliciano, 69 A.3d 1270 (Pa.Super. 2013)

(explaining Lafler and Frye simply applied Sixth Amendment right to

counsel and ineffectiveness test to circumstances where counsel’s conduct

resulted in lapse or rejection of plea offer, to petitioner’s detriment;

petitioner’s reliance on these decisions to satisfy Section 9545(b)(1)(iii)

exception     to   PCRA’s     time    restrictions   is   unavailing).   See   also

____________________________________________


1
  Specifically, Appellant claims the prosecution offered a plea deal in his case
for an aggregate term of 7½-15 years’ imprisonment, which trial counsel
rejected because counsel thought he could “beat this case.”



                                           -3-
J-S79013-16


Commonwealth v. Hernandez, 79 A.3d 649 (Pa.Super. 2013) (holding

appellant’s claim that his petition fits within Section 9545(b)(1)(iii) exception

lacks merit because neither Lafler nor Frye created new constitutional

right). Thus, Appellant’s current PCRA petition remains time barred, and the

court properly dismissed it as untimely.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/18/2016




                                      -4-